@ffice of tly Bttomep &nerd
                                  @ate of Geiae
DAN MORALES                              June 17,1992
 ATTORWY
      CESERAL
     Honorable Bruce Isaacks                       Opinion No. DM-128
     Criminal District Attorney
     Denton County                                 Re: Who has the authority to set the
     P. 0. Box 2844                                compensation of official court -reporters
     Demon, Texas 76202                            in the county courts of law in Denton
                                                   County (RQ-195)

     Dear Mr. Isaacksz

             You have asked for an opinion concerning the setting of the salary of the
     court reporters in the county courts of law in Denton County. You inform us that a
     county court of law judge appointed his own court reporter and set her salary
     without the approval of the county commissioners court. You wish to know who has
     the authority to set the salary for court reporters in the county courts of law in
     Denton County. In this regard, you ask whether Local Government Code section
     152.905, “allows District Judges to set compensation for all court reporters or just
     district court reporters.”

           We will first resolve your inquiry about the scope and effect of Local
     Government Code section 152.905. That section provides the following:

                   (a) This section applies only to the compensation of the
               county auditor, assistant auditors, and court reporters.

                   (b) Before setting the amount of annual compensation of
               the auditor, assistant auditors, and court reporters, the district
               judge or judges shall hold a public hearing on the matter at
               which parties in interest and citizens have an opportunity to be
               heard.

     It is apparent that section 152.905 does not constitute authority for the setting of
     court reporters’ salaries by the district judges. Rather, it sets out the procedures to
     be followed when district judges set the salaries of court personnel that other law
     gives them the authority to set. In the case of court reporters, Government Code
     section 52.051 provides that authority, but only for reporters in district court. Gov’t
     Code 0 52.051(a) (“An official district court reporter shall be paid a salary set by the


                                              p.     664
Honorable Bruce Isaacks - Page 2            (DM-128)




order of the judge of the court.. . ; “).I This section does not address the setting of
compensation for official court reporters in county courts at law.

       Statutes governing specific county courts at law are now codified at Chapter
25 of the Government Code. Sections 25.0631 and 25.0632 address the county
courts at law of Denton County. See Acts 1987, 70th Leg., ch. 148, Q4.01, eff.
Sept. 1.1987. Prior to the non-substantive recodification in 1987.2 V.T.C.S. article
1970-352b governed these courts. Section 4(b) of that statute provided the
following:

                The judge of each County Court at Law No.& No. 2, or No.
           3 of Denton County may appoint an official court reporter, who
           shall be a duly certified shorthand court reporter under the law
           and is to be compensated as prescribed by the Commissioners
           Court of Denton County, to be paid by the county treasurer out
           of the general fund of the county.

See Acts 1985, 69th Leg., ch. 842 0 4(b), eff. Sept. 1, 1985. The revisor’s note to
Government Code section 25.0632 explains that

           (19) The revised law omits Section 4(b) of the source. law,
           relating to the appointment and compensation of the court
           reporter. Section 52041 requires the appointment of an official
           court reporter. Article 3912k requires the commissioners court
           to set the salary of county employees.

Section 1 of V.T.C.S. article 3912k was recodified as Local Government Code
section 152.011 in 1987. See Acts 1987, 70th Leg., ch. 149, 0 1, eff. Sept. 1, 1987.
That section reads as follows:

               The commissioners court of a county shag set the amount of
           the compensation, office and travel expenses, and all other
           allowances for county and precinct officers and employees who
           are paid wholly from county funds.


       l&e u&o Local Gw’t code $p l52.03i (woly    aoditds   salary), 84.021 (sahy   of i3sskmu to
couly auditm).

        %iee G&t   code 0 l.aM (Govemmcnt    code iatcndcd as non-s-             nxditkation    of
uistiag law).


                                            p. 665
Honorable Bruce Isaacks - Page 3               (DM-128)




The court reporters at issue are county employees paid wholly from county funds.3
We conclude that the legislature has mandated that the commissioners court of
Denton County shall set the compensation of official court reporters employed in
the county courts of law of Denton County.

                                        SUMMARY

               The Commissioners Court of Denton County has the
           authority to set the compensation of official court reporters in
           the Denton County Courts at Law.




                                                          DAN      MORALES
                                                          Attorney General of Texas

WILL PRYOR
First Assistant Attorney General

MARYKELLER
Ikputy Assistant Attorney General

RENEAHIcKs
Special Assistant Attorney General

MADELEINE B. JOHNSON
Chair, Opinion Committee

Prepared by Faith S. Steinberg
Assistant Attorney General



          w     Gi&Mas.uv v. L4dh Gwty, 781 S.WZ?.d6u, 616 (Tcx App-Dallas 1989, no wit)
(reasoning in did, that district court employees are state rather than county employees for purposes
of the Local Gowrnment Code section ISZOll, “because they are covered in the Government Code
dlOrtbanthOLOCdG          ovcrnment codc.9. withu      wnlmeoting 00 the somdow? of the court’s
argument, we. note that the wllrl reporters in the prcwot case arc employed by colmty Lxwt& not
district wauts.


                                               p. 666